Porter Bancorp, Inc. 2500 Eastpoint Parkway Louisville, KY40223 December 28, 2015 Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549-4561 Attention: Mr. John P. Nolan Senior Assistant Chief Accountant Re:Porter Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2014 Filed March 30, 2015 Form 10-Q for the Period Ended September 30, 2015 Filed November 12, 2015 File No. 001-33033 Dear Mr. Nolan: On behalf of Porter Bancorp, Inc. (“Porter”), I am hereby responding to the letter from the Commission’s staff dated December 21, 2015, which requires Porter to provide information within ten business days with respect to Porter’s Form 10-K for the year ended December 31, 2014 and Form 10-Q for the period ended September 30, 2015.As we discussed on December 28, 2015, Porter will respond to the Commission’s request for information by Tuesday, January 19, 2016. Please call me at 502-499-4800 if you have any questions. Sincerely, Phillip W. Barnhouse Chief Financial Officer
